EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statements on Form S-8of Chesapeake Energy Corporation of our report dated March 2, 2009, except with respect to our opinion on the consolidated financial statements insofar as it relates to the retrospective effects of the change in accounting for contingent convertible debt instruments discussed in Note 3, as to which the date is June 25, 2009, relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in the Current Report on Form 8-K dated June 25, 2009. /s/PRICEWATERHOUSECOOPERS LLP PricewaterhouseCoopers
